DLD-142                                                         NOT PRECEDENTIAL

                           UNITED STATES COURT OF APPEALS
                                FOR THE THIRD CIRCUIT
                                     ___________

                                          No. 13-1063
                                          ___________

                              IN RE: CLINTON C. BARLOW
                        ELMALEAN BOWSER a/k/a Elmalean Austin,
                                       Petitioners
                         ____________________________________

                         On a Petition for Writ of Mandamus from the
                   United States District Court for the District of New Jersey
                                           (12-30150)
                         ____________________________________

                       Submitted Pursuant to Rule 21, Fed. R. App. P.
                                      March 7, 2013
                 Before: AMBRO, SMITH and CHAGARES, Circuit Judges

                                (Opinion filed: March 27, 2013)
                                          _________

                                           OPINION
                                           _________

PER CURIAM

       On January 10, 2013, petitioner Elmalean Bowser filed an appeal in the District Court

from the Bankruptcy Judge’s order dismissing her case. Her nephew, petitioner Clinton C.

Barlow, apparently acting with power of attorney for Bowser, concurrently filed a petition for a

writ of mandamus. Petitioners ask us to remove Bowser’s bankruptcy case from the assigned

Bankruptcy Judge, alleging that he exhibited racial bias in violation of her constitutional rights.
       Mandamus is a drastic remedy available in only the most extraordinary circumstances.

In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). Not only are

Petitioners’ allegations entirely unsubstantiated, Bowser’s bankruptcy case is now on appeal to

the District Court. A mandamus petition is not a substitute for an appeal. In re Kensington

Int’l Ltd., 353 F.3d 211, 219 (3d Cir. 2003). Accordingly, we will deny the mandamus

petition.




                                               2